Citation Nr: 0711530	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-09 154	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from July 1955 to July 1958.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an RO decision that determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for diabetes mellitus.  In March 2005, 
the veteran testified before the Board.  In August 2005, the 
Board reopened the claim and remanded the case to the RO for 
additional development and adjudication on the merits.


FINDINGS OF FACT

1.  The veteran served on active duty from July 1955 to July 
1958. 

2.  On March 13, 2007, the Board was notified by the 
veteran's daughters that the veteran died in January 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


		
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


